OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.-O.jBOX .U308XAPITOL STATION. AUSTIN, TEXAS 78711
                OFFICifttBUSifteoS                                                                U.S. POSTAGE» PITNEY BOWES
                STATE OF TEXAS
                PENALTY FOR
                PRIVATE USE
                                                                                                  ZIP 78701
                                                                                                  02 1W
                                                                                                  0001401603 NOV 20 2015
   11/16/2015
   FONTENETTE,,GABRIEL Jr.                            Tr. Ct No. 1262676-B                                          WR-59,744-06
   On this day, the application for 11.07 Writ of Habeas Corpus has been received
   and presented to the,Court.             ,."••
                                                                                                                 Abel Acosta, Clerk

                                        IGABRIEL FONTENEXTE JR.


                      .^Y^'ii"*^^'7''''"'*"**^1'1"*''*^ =*>'•"".-.";!**•>".*   '^V^'^^i^'t'V^^'W^V^-^l'Vr'^tW-




                                                 RETURN to SENDER
                                        RELEASED ctnM CUSTODY OF
                                          HARRIS CO ^HERFF'S DEPT.
                      i


;Bti3B-577Ga2         1.                                                                                     j
                              £ *ffin $*?§&£**-***